Brady, J.
The propositions on which the plaintiff and appellant hoped to succeed upon this appeal are not sustained by the facts alleged in the complaint. The points presented in her behalf contain them, doubtless, but that is not sufficient. The salient one in her favor, not stated in the complaint, is that the defendant knew the design of the deed from the executors of Margaretha Peck, that instrument containing in the recital which distinguishes it a statement showing the intention to convey to the plaintiff’s grantor the strip of land described, and which was unintentionally omitted from the former deed. The result is that the principles invoked in her behalf, however forcible and applicable to a proper state of facts, are utterly valueless in this controversy. The judgment must therefore be affirmed, with costs. All concur.